DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group A, claim(s) 1-5, 7-8, and 10-21, drawn to a production management apparatus comprising a rank input section.
Group B, claim(s) 6, drawn to a production management apparatus comprising a component group selection section.
Group C, claim(s) 9, drawn to a production management apparatus comprising a delivery command section.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The Inventions of Group A, Group B, and Group C lack unity of invention because even though the inventions of these groups require the technical feature of: a memory section configured to memorize component data in which ranks of the LED components are associated with identification information of the LED components stored in a stocker and a component group generating section configured to generate a component group into which the LED components of the multiple ranks including a designated rank are combined so as to satisfy a required specification of a board product, based on the ranks of the LED components which are included in the component data, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2013-232458 (provided by the applicants in the IDS filed 06/22/2020).  
For example, JP 2013/232458 discloses a production management apparatus (see computer 10 with storage unit 150 and LED selection unit 160 in Fig 3) configured to manage a component mounting machine (see self-insertion machine 15 in Fig 3) for producing a board product (see LED modules 20 in Fig 1-2) by mounting multiple LED components (see LEDs 1 in Fig 1-2) on a board (see board substrate 2 in Fig 1-2) and a stocker (see LED sorter 11 and taping machine 12 in Fig 3) for storing multiple types of LED components (see Fig 4-5 that shows different LEDs ranked by forward voltages K and L and chromaticity G01-G50), a memory section (storage unit 150, Fig 3) configured to memorize component data in which ranks of the LED components are associated with identification information of the LED components stored in the stocker (see LED components ranked by forward voltages K and L and chromaticity G01-G50 in Fig 4-5) and a component group generating section (LED selection unit 160, Fig 3) configured to generate a component group into which the LED components of the multiple ranks including a designated rank are combined so as to satisfy a required specification (the grouped LEDs having a target chromaticity range, and the grouped LEDs having the same forward voltage rank) of the board product, based on the ranks of the LED components which are included in the component data (see Fig 8-13 that shows the combinations of LEDs that can form the grouped LEDs according to the required specifications used by the LED selection unit 160; Para 0016, 0021, 0023, 0027, 0032, and 0034-0048).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ANDERSON whose telephone number is (571)270-0157. The examiner can normally be reached Monday - Friday 7am-2pm Arizona time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on (571)272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA D ANDERSON/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729